         Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 1 of 36
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                              UNITED STATES DISTRICT COURT                             December 01, 2020
                               SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                   HOUSTON DIVISION

BARRY BATCHELOR,                                  §
                                                  §
          Plaintiff,                              §
VS.                                               §      CIVIL ACTION NO. 4:18-cv-3628
                                                  §
LIFE INSURANCE COMPANY OF                         §
NORTH AMERICA,                                    §
                                                  §
           Defendant.

                       FINDINGS OF FACT AND CONCLUSIONS OF LAW

          This Employee Retirement Income Security Act (“ERISA”) matter comes before the Court

on Plaintiff Barry Batchelor’s motion for a judgment on the record pursuant to Rule 52(a) of the

Federal Rules of Civil Procedure. (Doc. 15). After close consideration of the administrative record,

the Court concludes that Plaintiff is entitled to long-term disability (“LTD”) benefits under the

terms of the Policy. The Court submits the following Findings of Fact and Conclusions of Law

pursuant to Rule 52(a)(1) of the Federal Rules of Civil Procedure. 1

    I.    BACKGROUND

          Plaintiff is currently fifty-eight years old and was formerly employed by BP America, Inc.

He brings this action under 29 U.S.C. § 1132(a)(1)(B) to recover LTD benefits under an ERISA-

governed employee welfare benefit plan (the “Policy”) administered by Defendant Life Insurance

Company of North America (“Defendant” or “LINA”). Plaintiff previously received LTD benefits

from 2011 to 2016 before LINA discontinued those benefits. Plaintiff contends that he is disabled




1
  To the extent any Finding of Fact reflects a legal conclusion, it shall to that extent be deemed a
Conclusion of Law; and to the extent any Conclusion of Law reflects a factual finding, it shall to
that extent be deemed a Finding of Fact.


                                                  1
       Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 2 of 36




under the terms of the Policy due to his physical limitations caused by myofascial pain syndrome,

fibromyalgia, and related conditions, and therefore LINA improperly terminated his LTD benefits.

LINA maintains that, despite Plaintiff’s diagnosed conditions, video surveillance footage and the

lack of objective medical evidence demonstrate that he is not disabled.

 II.    STANDARD OF REVIEW

        The   standard    of   judicial   review     afforded   benefits   determinations     under

28 U.S.C. § 1132(a)(1)(B) depends on whether the policy vests the claims administrator with

discretionary authority. If a plan does not lawfully delegate discretionary authority to the plan

administrator, “a denial of benefits . . . is to be reviewed under a de novo standard.” Ariana M. v.

Humana Health Plan of Texas, Inc., 884 F.3d 246, 247 (5th Cir. 2018) (quoting Firestone Tire &

Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)) (internal quotations omitted). In this case, the

parties agree that the Policy does not provide the administrator with discretionary authority and

have therefore stipulated to de novo review. (Doc. 10). The Court will accordingly review this

matter de novo.

        Although the Fifth Circuit has not specified what de novo review requires in ERISA cases,

other circuits and district courts provide instructive guidance. See Pike v. Hartford Life Ins. &

Accident Ins. Co., 368 F. Supp. 3d 1018, 1072-74 (E.D. Tex. 2019) (citing various cases for de

novo standard of review). A court must “independently weigh the facts and opinions in the

administrative record to determine whether the claimant has met his burden of showing that he is

disabled within the meaning of the policy.” Richards v. Hewlett-Packard Corp., 592 F.3d 232, 239

(1st Cir. 2010); see also Diaz v. Prudential Ins. Co. of Am., 499 F.3d 640, 643 (7th Cir. 2007)

(explaining that courts must “mak[e] an independent decision about the employee’s entitlement to

benefits”). The defendant’s decision to terminate benefits “is not afforded deference or a



                                                 2
     Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 3 of 36




presumption of correctness,” but rather the court must “evaluate the persuasiveness of each side’s

case,” Pike, 368 F. Supp. 3d at 1030-31 (internal citations omitted).

        Plaintiff bears the burden of proving by a preponderance of the evidence that he is disabled

within the terms of the Policy. Id. at 1072 (citing Oliver v. Aetna Life Ins. Co., 613 F. App’x 892,

896 (11th Cir. 2015)). The burden of proof continues to lie with the plaintiff even if the plaintiff

previously qualified for disability benefits. Id. (citing Muniz v. Amec Constr. Mgmt., Inc., 623 F.3d

1290, 1294-96 (9th Cir. 2010)).

        Plaintiff seeks a judgment on the record pursuant to Rule 52(a) of the Federal Rules of

Civil Procedure. 2 That rule provides that in “an action tried on the facts without a jury, the court

must find the facts specially and state its conclusions of law separately.” Fed. R. Civ. P. 52(a)(1).

“The findings and conclusions may be stated on the record after the close of the evidence or may

appear in an opinion or a memorandum of decision.” Id. In the Fifth Circuit, “Rule 52(a) does not

require that the district court set out [its] findings on all factual questions that arise in the case.”

Koenig v. Aetna Life Ins. Co., No. 4:13-CV-0359, 2015 WL 6554347, at *3 (S.D. Tex. Oct. 29,

2015) (citing Valley v. Rapides Parish Sch. Bd., 118 F.3d 1047, 1054 (5th Cir. 1997)). In

articulating findings of fact, Rule 52(a) “exacts neither punctilious detail nor slavish tracing of the

claims issue by issue and witness by witness.” Cent. Marine Inc. v. United States, 153 F.3d 225,

231 (5th Cir. 1998) (quoting Burma Navigation Corp. v. Reliant Seahorse M/V, 99 F.3d 652, 656

(5th Cir. 1996)). Instead, the rule is satisfied where the findings present the reviewer with “a clear




2
  Courts have noted that a trial on the papers under Rule 52(a) is effective in the ERISA context
because courts may resolve factual disputes and issue legal findings without the parties resorting
to cross motions for summary judgment. Pike, 369 F. Supp. 3d at 1025; see also Kearney v.
Standard Ins. Co., 175 F.3d 1084, 1095 (9th Cir. 1998) (noting that “in a trial on the record, but
not on summary judgment, the judge can evaluate the persuasiveness of conflicting testimony and
decide which is more likely true”).
                                                   3
        Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 4 of 36




understanding of the basis for the decision.” Id. In accordance with Rule 52(a), this Memorandum

and Opinion first lays out the Court’s findings of fact followed by its conclusions of law.

III.      FINDINGS OF FACT

      1. Plaintiff Barry Batchelor was employed by BP America, Inc. from 1999 to 2009. AR 943. 3

          Plaintiff began his career as a drilling engineer—first for Exxon, then Amoco, until he

          moved to BP America in 1999. Id. In 2001, Plaintiff transitioned from engineering to

          procurement at BP America. Id. He worked in procurement until 2008, at which point he

          briefly transitioned back to work as a drilling engineer. Id.

       2. As a procurement specialist, Plaintiff’s job required “continuous sitting, while working at

          a computer for up to 8 hours per day, with the ability to get up move around and alternate

          between sitting and standing (sic).” AR 2736. He was transferred to drilling engineering in

          an attempt to help with his physical limitations as it was a less demanding job. AR 2733.

          But by June 2009, Plaintiff was unable to complete any job and was placed on short-term

          disability by BP America. AR 2736.

      3. Plaintiff’s job as a drilling engineer is categorized at a “light” work level under the

          Dictionary of Occupational Titles (“DOT”). 4 AR 943. The job requires sitting at a desk or

          in meetings most of the time, including substantial computer work. Id. BP America




3
    The Court will refer to the administrative record found at Docket Number 13 as “AR __.”
4
  The DOT describes “light” work as a job that requires walking, standing, or sitting to a significant
degree. It also involves exerting up to twenty pounds of force occasionally, ten pounds frequently,
and negligible amounts of force constantly. “Sedentary” work involves sitting most of the time,
but can involve walking or standing for brief periods. It also involves exerting up to ten pounds
occasionally or negligible amounts frequently to lift, carry, push pull, or otherwise move objects,
including one’s own body. AR 944.
                                                    4
 Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 5 of 36




   described Plaintiff’s job as sitting at a computer 80% of the time, with extensive computer

   work, and the remaining time spent on the phone or in meetings. Id.

4. As an employee, Plaintiff was covered under a disability policy, No. LK-0030287 (the

   “Policy”), administered by LINA. AR 1. The Policy defines disability as follows:

           The Employee is considered Disabled if, solely because of Injury or

           Sickness, he or she is either:

                i. unable to perform all the material duties of his or her Regular

                     Occupation or a Qualified Alternative; or

               ii. unable to earn 80% or more of his or her Indexed Covered Earnings.

           After Disability Benefits have been payable for 24 months, the Employee is

           considered Disabled if, solely due to Injury or Sickness, he or she is either:

                i.    unable to perform all the material duties of any occupation for

                      which he or she is, or may reasonably become, qualified based on

                      education, training, or experience; or

               ii.    unable to earn 80% or more of his or her Indexed Covered

                      Earnings.

   AR 4. The Policy requires “proof of earnings and continued Disability.” Id.

5. The latter definition applies to Plaintiff’s claim for LTD benefits.


6. Plaintiff’s indexed covered earnings amounted to $179,742.72 per year, making the wage

   requirement $143,794.20 per year. AR 1517.


7. As of 2017, Plaintiff suffers from a wide range of conditions including fibromyalgia,

   chronic pain syndrome, myofascial pain syndrome, gastroesophageal reflux disease, hiatal

   hernia, diabetes, neuropathy, pelvic pain and muscle spasm, pruritus, mild posterior left

                                              5
     Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 6 of 36




       paracentral protrusion, carpal tunnel syndrome, laryngopharyngeal reflux, chronic

       laryngotracheitis, osteoporosis, scoliosis, and degenerative disc disease. AR 332-33.


           A. Initial Determination of Disability

    8. Plaintiff first began experiencing muscle pain and joint pain in 2001. AR 2733. He was

       able to make several ergonomic adjustments at his work, and his pain subsided. Id.

       However, his symptoms returned in March 2007. Id. He completed seven months of

       physical therapy but his condition continued to worsen. Id. He was eventually diagnosed

       with myofascial pain, chronic fatigue syndrome, and Lyme’s disease. AR 2221.


    9. In May of 2009, Plaintiff began seeing Dr. Tova L. Alladice, a board-certified physical

       medicine and rehabilitation physician, regarding his chronic myofascial pain. 5 AR 2221.

       In June 2009, he was referred to Dr. Patricia Salvato for pain management and chronic

       fatigue. Id. Dr. Alladice referred Plaintiff to Dr. Salvato because of the latter’s “extensive

       experience” in treating chronic fatigue and chronic pain from Lyme disease. AR 310. Drs.

       Alladice and Salvato have remained Plaintiff’s treating physicians with respect to his most

       relevant conditions. AR 2221.


    10. As of June 2009, Plaintiff was unable to complete his job as a result of myofascial pain

       syndrome and fibromyalgia. AR 2064. He was placed on short-term disability at that time.

       AR 2730.




5 Myofascial pain syndrome is known to be a chronic pain disorder and is a condition that affects
the muscles and tissues surrounding the muscles, causing severe pain. AR 354. Pain can worsen
with activity and stress. Id.


                                                 6
 Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 7 of 36




11. Plaintiff applied for LTD benefits on July 24, 2009. AR 349. Plaintiff’s LTD claim was

   initially denied because “the medical records d[id] not provide recorded evidence of

   physical functional limitations.” AR 2066. Specifically, the evidence lacked

   documentation of functional deficits by clinically measurable testing (such as validate[d]

   range of motions or strength measurements) to support restriction indicated by the treating

   physician . . . from performing sedentary work activities.” AR 2068.


12. Plaintiff thereafter submitted a Functional Capacity Evaluation (“FCE”) which was

   completed on April 15, 2010. AR 2735-38. The evaluation concluded that, although

   Plaintiff could perform at a “DOT LIGHT” level of work, there were “other limiting factors

   such as pain, fatigue, and his inability to work in static positions for prolonged periods of

   time.” AR 2736. The evaluation reported that Plaintiff was limited by continuous, severe

   pain, and could tolerate only thirty minutes of sitting and fifteen minutes of standing. AR

   2736. He could only complete these activities on an “occasional” basis. AR 2736-37.


13. Work tolerance is categorized as “occasional,” “frequent,” or “constant.” AR 2736.

   Occasional work tolerance is defined as an ability to complete the activity from 1 to 33%

   of the workday. Id. Frequent tolerance is defined as an ability to complete the activity from

   34 to 66% of the workday. Id. Lastly, constant work tolerance is defined as an ability to

   complete the activity from 67 to 100% of the workday. Id.


14. LINA requested a second FCE that was conducted on March 22, 2011. AR 3216. Based on

   the physical examination and interview, the evaluator concluded that Plaintiff could sit,

   walk, drive, and complete various other activities only on an “occasional” basis. AR 3161.

   He could stand “frequently” but with positional changes to manage his symptoms. Id.


                                            7
 Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 8 of 36




   Plaintiff complained of pain, soreness, tightness, fatigue, and an inability to engage in life

   activities with his family. AR 3158. Plaintiff demonstrated “valid effort” in thirteen out of

   fifteen measurements (87%), “suggesting that [Plaintiff] was mildly inhabited (sic) by his

   symptoms.” AR 3157. The evaluator found the most limiting factors to include decreased

   tolerance of sitting in a chair, poor pain management, decreased activity tolerance,

   decreased tolerance of sustained activity with his arms in flexion or abduction, and “time

   consuming” self-massage and stretching. Id.


15. On May 8, 2011, the Social Security Administration notified Plaintiff that he became

   disabled under their rules on June 25, 2009, and was entitled to disability benefits

   beginning in December 2009. AR 3109.


16. LINA also referred Plaintiff’s claim to the Special Investigations Unit. AR 3119. Between

   May 5 and 10, 2011, a surveillance investigation was conducted and thirty-one minutes of

   surveillance footage was obtained. AR 3119-20. LINA found “no significant results” from

   the surveillance. AR 4344.


17. On May 27, 2011, Dr. Larry Featherston, a rehabilitation specialist, conducted a

   Transferrable Skills Assessment (“TSA”) based on the second FCE. AR 4345. He

   concluded that while Plaintiff could perform certain occupations, none of those

   occupations met the wage requirement. Id.


18. Upon completion of the FCE, the investigation by the Special Investigations Unit, and the

   TSA by Dr. Featherston, LINA approved Plaintiff’s disability benefits as to “any

   occupation.” AR 4344. This refers to the second definition for disability requiring the



                                             8
 Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 9 of 36




   claimant to be “unable to perform all the material duties of any occupation” or “unable to

   earn 80% or more of his or her Indexed Covered Earnings.” AR 4.


19. On June 2, 2011, LINA informed Plaintiff by letter that his benefits would continue long-

   term beyond January 1, 2012. AR 2052.


       B. Recertification and Denial in 2015

20. On October 25, 2015, LINA informed Plaintiff by letter that it was conducting a

   recertification of his LTD benefits. AR 1993. LINA requested that Plaintiff complete a

   Disability Questionnaire and to verify whether he continued to receive Social Security

   disability benefits. Id. Plaintiff verified that he was still receiving Social Security disability

   benefits. AR 1994. He also submitted the Disability Questionnaire. AR 1520.


21. On November 17, 2015, Plaintiff underwent a SUDOSCAN, which is a test that measures

   sudomotor function. AR 3657. The test can assist in identifying peripheral or autonomic

   neuropathy, but “a clinical diagnosis must be made by the physician in the context of all

   available information.” Id. For Plaintiff, the SUDOSCAN report showed “normal levels of

   skin conductance.” Id.


22. Dr. Salvato interpreted the test results as his treating physician for neuropathy. AR 2239.

   She reported that Plaintiff received treatment for “small fiber sensory neuropathy

   diagnosed by skin biopsy in 2011.” Id. Despite the test result, she concluded that Plaintiff’s

   SUDOSCAN “does not change his diagnosis of the neuropathy as the test shows his

   conduction and symmetry are 68 when normal is 80.” Id. In other words, the SUDOSCAN

   does not undermine Plaintiff’s already-established diagnosis of neuropathy and was

   interpreted by his treating physician as an abnormal test result.

                                               9
Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 10 of 36




23. On December 1, 2015, Plaintiff underwent an FCE by Enrique Colon. AR 1230. The results

   of this evaluation found that, based on the physical demand level as defined by the DOT

   standards, Plaintiff’s abilities rated as a “No Safe Work Capacity” when “based on all of

   the obtained objective evidence.” AR 1231.


       a. The evaluator largely based this conclusion on the “Functional Range of Motion”

          tests and the fact that Plaintiff cannot sit comfortably on a chair “making any

          gainful, safe, or dependable work just not realistically possible.” Id.


       b. The evaluator found that Plaintiff can sit for eighteen minutes with a lot of static

          shifting; stand for twenty-six minutes; and intermittently stand, sit, and walk for

          over 120 minutes. AR 1232. He could also safely and dependably carry or lift up to

          ten pounds in varying movements on an occasional basis—but not frequently or

          constantly. AR 1231.


       c. The evaluator further found that Plaintiff was restricted in various activities,

          including prolonged sitting, prolonged standing, prolonged walking, lifting

          occasionally floor to waist, lifting occasionally floor to shoulder, lifting

          occasionally waist to shoulder, carrying, pushing, pulling, crouching, kneeling,

          bending, stooping, climbing, overhead reaching, and reaching below waist level.

          Id. Further, Plaintiff was reported to have poor body mechanics, poor work

          endurance, restricted pinch grip, and high pain levels. Id.


       d. The evaluator noted that Plaintiff provided “good,” “maximal,” and “consistent”

          effort throughout the FCE and was of the opinion that the results were a “true

          indication of Mr. Batchelor’s present physical abilities.” AR 1231-32.

                                            10
Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 11 of 36




24. Dr. Salvato provided a letter, dated December 2, 2015, where she described her care and

   evaluation of Plaintiff. AR 319-21. Dr. Salvato reported that Plaintiff has been under her

   care since June 23, 2009, and “[h]is condition has not improved over that period of time.”

   AR 319. She described Plaintiff being treated by numerous doctors with multiple therapies

   for his symptoms, but “they have not improved his quality of life or his symptom

   complaints.” AR 319.


       a. Dr. Salvato reported that Plaintiff “has both subjective and objective evidence that

          he cannot maintain the duties of an occupation on a consistent basis.” AR 321. The

          objective evidence includes his pain, decreased range of motion, decreased

          strength, constant movement with inability to sit, and ongoing severe fatigue. Id.

          She concluded that Plaintiff “remains totally disabled from any gainful

          employment.” AR 321.


25. On December 28, 2015, Dr. Alladice confirmed that Plaintiff has undergone “extensive

   testing including MRIs, CTs, EMG/nerve conduction studies, muscle and nerve biopsies,”

   and has been diagnosed with [Epstein-Barr virus], Lyme disease, small fiber sensory

   neuropathy, laryngopharyngeal reflux, hyperglycemia, and severe myofascial pain

   syndrome. AR 322. Dr. Alladice reported that Plaintiff is “very limited” in his ability to sit

   or hold any static position for prolonged amounts of time due to increased pain, cramping,

   twitching, numbness, and tingling throughout the day. Id.


26. On January 27, 2016, Dr. Alladice conducted a Physical Ability Assessment (“PAA”) in

   which she concluded that Plaintiff was “unable to sustain” sitting, standing, or walking

   over the course of eight hours and “definitely not on [a] consecutive basis.” AR 489. She


                                            11
Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 12 of 36




   further concluded that Plaintiff “is unable to sustain any position for more than 15 minutes.

   He requires frequent position changes [and] rest breaks. He is unable to perform these

   activities on any consistent basis.” AR 490. The PAA indicated that Plaintiff could lift or

   carry up to ten pounds, push a maximum of fifteen pounds, and pull a maximum of fourteen

   pounds. AR 492.


27. In 2016, LINA referred Plaintiff’s claim to the Special Investigation Unit a second time.

   AR 3568. A field investigation was conducted from February 17 to 19, 2016. AR 3570.

   The investigative report provided that they had “obtained approximately twenty minutes

   of film and an additional eight minutes of covert film of the claimant walking, driving,

   sitting in the driver’s seat of his vehicle for an extended period of time, bending at the

   waist, squatting, reaching for various unknown items, eating breakfast inside a grocery

   store, eating inside a donut shop, carrying a shirt, and placing various items into the trunk

   of his vehicle. The claimant appeared to perform these activities in a fluid and unrestricted

   manner.” AR 3569.


28. On July 7, 2016, Dr. Wright W. Singleton, a specialist in occupational medicine, conducted

   an Independent Medical Examination (“IME”) at LINA’s request and referral. AR 2231.

   Dr. Singleton concluded that “[n]o significant impairment exists.” AR 2241. He also found

   that “[n]o work activity restrictions are medically necessarily,” because Plaintiff “has no

   functional impairment, although he is highly fixated on his subjective feelings of chronic

   pain. There are no objective findings to limit return to work activities.” Id. After viewing

   the surveillance video obtained in February 2016, Dr. Singleton concluded that “the

   lengthy surveillance supports the opinions rendered that this individual is without any

   impairment or disability.” AR 2242.

                                            12
Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 13 of 36




29. Dr. Singleton also completed a Physical Ability Assessment, in which he reported that

   Plaintiff could tolerate sitting, standing, walking, reaching (overhead, desk level, below

   waist), conducting fine manipulation, conducting simple and fine grasp, balancing,

   stooping, kneeling, crouching, and crawling for greater than 5.5 hours a day or two-thirds

   of an eight-hour day. AR 2242-43. He further reported that Plaintiff could carry and lift ten

   pounds for the same amount of time, eleven to twenty pounds for one-third to two-thirds

   of the day, and twenty-one to fifty pounds for up to one-third of the day. AR 2243. Finally,

   Dr. Singleton concluded that Plaintiff could push and pull up to 250 pounds for greater

   than two-thirds of the day. Id.


30. On July 21, 2016, another TSA was conducted at LINA’s request, to determine if

   occupations exist that Plaintiff could perform and that also met the wage requirement. AR

   1517. The TSA was based on Dr. Singleton’s IME and identified two potential occupations:

   petroleum engineer (Plaintiff’s former occupation) and project engineer. AR 1518.


31. On August 11, 2016, LINA informed Plaintiff via letter that he would no longer be

   considered eligible for LTD benefits beyond August 10, 2016. AR 1519. LINA had not

   received, and therefore not reviewed, a copy of the most recent FCE conducted on

   December 1, 2015. AR 1520. However, LINA had reviewed Dr. Alladice’s PAA which

   referenced the FCE. Id.


       C. Plaintiff’s First Appeal

32. On March 1, 2017, Plaintiff appealed the discontinuation of his LTD benefits and provided

   additional evidence. AR 999. The supplemental evidence included Dr. Alladice’s opinion

   letter rebutting Dr. Singleton, Dr. Salvato’s opinion letter rebutting Dr. Singleton,


                                            13
Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 14 of 36




   Plaintiff’s affidavit describing his symptoms and impairment, a PAA conducted by Dr.

   Mark Levin, a PAA conducted by Dr. Salvato, a vocational rehabilitation assessment

   conducted by Dr. Thomas King, and the FCE that LINA had not received previously. AR

   999-1000.


33. In her letter, Dr. Alladice expressed concern that Dr. Singleton’s IME failed to consider

   much of the medical evidence on record. AR 324-25. It was her “medical opinion that Mr.

   Batchelor remains disabled,” and “cannot return to work,” as reflected in her 2016 PAA

   and the December 2015 FCE. AR 324, 329. Dr. Alladice identified various omissions and

   errors made by Dr. Singleton in his IME. AR 325-30.


       a. She wrote that “individuals with chronic myofascial pain . . . often do not have

           visible limitations. Their pain is debilitating . . . [t]heir stamina for sustained and

           daily activity is severely limited.” AR 329. She explained that Dr. Singleton’s IME

           understated Plaintiff’s complaints as “aches and pains,” when these symptoms

           result in “significant debilitating pain accompanied by tightness, spasm and trigger

           points, and the complications of fatigue, soreness in the throat from

           laryngopharyngeal reflux, pruritus, and constipation.” AR 332.


       b. Dr. Alladice recognized that conditions like fibromyalgia often center on the

           subjective symptoms of pain, but noted that those symptoms also result in or are

           accompanied by physical findings. AR 333-34.


       c. Based on her treatment, the medical records, and the FCEs, Dr. Alladice opined

           that Plaintiff is “physically functionally impaired.” AR 334. Plaintiff is restricted

           in his sitting, standing, and walking, and cannot sustain any activity over an 8-hour

                                             14
Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 15 of 36




           day, much less sequential days. Plaintiff has no safe work capacity, including no

           capacity for light or sedentary work. AR 334-35.


       d. Dr. Alladice further pointed out that Dr. Singleton erroneously proclaimed the FCE

           conducted in 2011 was invalid. Rather, both the 2011 and 2015 FCEs had taken

           into consideration established validity criteria and determined the measurements

           were valid. AR 332. For example, the 2015 FCE stated thirteen out of fifteen

           measurements were valid, and the results were a true indication of Plaintiff’s

           physical abilities. Id.


       e. Regarding the surveillance video obtained by LINA, Dr. Alladice opined that the

           footage was consistent with Plaintiff’s reporting and other clinical findings. AR

           336. She noted that the videos do not show him doing any activity for long periods

           or lifting items that are heavy or on a frequent basis. Id.


34. Dr. Salvato wrote a letter on January 4, 2017, also disagreeing with Dr. Singleton’s IME

   and expressing concern over the relevant information that was omitted. AR 344.


       a. She explained that Plaintiff has been diagnosed with fibromyalgia in accordance

           with the criteria issued by the American College of Rheumatology, including tender

           points in eleven out of eighteen tender point areas of the body, fatigue, and chronic

           symptoms lasting longer than three months. AR 346.


       b. Dr. Salvato wrote that Plaintiff has reduced functional capacity, resulting from his

           health conditions, and which affect his ability to work. AR 347. She based this on




                                             15
Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 16 of 36




        the medical records, including FCEs, the Disability Questionnaire, and Plaintiff’s

        reporting. Id.


     c. She took issue with Dr. Singleton’s minimization of Plaintiff’s complaints,

        explaining that Plaintiff’s complaints were instead of “full body pain which is

        always present and becomes severe, and which he must address with management

        of activity and a considerable amount of therapy on a daily basis. He complains of

        sore throat and vocal chords, painful swallowing, sensation of substance in throat

        or food that won’t go down, and difficulties with fatigue, constipation, itching, and

        difficulties with sleep . . . He complains of limitations from all of these, including

        limitations in sitting, standing, holding positions for long, repetitive activities.” AR

        345.


     d. Dr. Salvato reported that Plaintiff “is impaired by pain, fatigue, sleep loss, muscle

        tightness, trigger points, and other conditions that result from myofascial pain

        syndrome and fibromyalgia.” AR 348. “Among other things, the myofascial pain

        impairs his ability to sit, use the computer, and his ability to perform activities

        repetitively or hold a position for long. He is impaired by pelvic pain . . . He is

        impaired by carpal tunnel syndrome . . . [t]hroat soreness, voice soreness, and

        hoarseness from laryngopharyngeal reflux impair his capacity for speaking. He

        should avoid kneeling due to torn meniscus in each knee.” AR 348.


     e. In speaking to Plaintiff’s work capacity, Dr. Salvato concurred with Dr. Alladice

        that Plaintiff’s PAAs and FCE show he cannot complete light or sedentary work,

        but rather had “[n]o safe work capacity.” AR 349. She also noted that, contrary to


                                          16
Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 17 of 36




           Dr. Singleton’s remarks, the FCEs were valid, reliable, and “appropriately

           controlled for validity.” AR 344.


       f. Dr. Salvato also reviewed the surveillance footage. She found the activity was not

           inconsistent with her clinical findings and did not change her opinion that Plaintiff

           was disabled. AR 350. She made various specific findings in how the footage was

           consistent with his functional limitations. AR 350-52. For example, she noted that

           Plaintiff drove for thirty minutes or less, walked short distances and times, lifted or

           carried items less than ten pounds, did not sit for long periods of time, and sat in

           places that allowed for transitioning positions. AR 351-52. She also explained that

           the footage did not show Plaintiff performing any activity on a “frequent” or

           “constant” basis—what would be required in an eight-hour sedentary workday or

           on a consistent basis. AR 350-51.


35. On January 25, 2017, Dr. Salvato provided additional test results which showed continued

   cervical disc degeneration, lumbar disc degeneration, and elevated creatine kinase

   consistent with myositis. AR 440. She reported that these findings “contribute to his

   disability,” and affirmed that Plaintiff “remains disabled and unable to work.” Id.


36. Dr. Mark Levin, an internal medicine physician certified by the “[B]oard of Utilization

   Review and Quality Assurance,” also conducted a review of Plaintiff’s records. AR 447.

   He found Plaintiff to be “physically limited with significant limitations from multiple

   chronic conditions.” AR 448. He observed that Plaintiff’s conditions have been assessed

   by multiple physicians and a variety of tests over the past decade, “including MRI, EMG,




                                             17
Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 18 of 36




   NCS, DEXA, endoscopy,” and others. AR 448. Plaintiff’s physical condition showed “that

   he physically has not the tolerance for working, particularly an eight hour per day job.” Id.


      a. Dr. Levin noted that Plaintiff could not sit for more than a few minutes at a time or

          engage in repetitive work-related activities. Id. He also had “below competitive

          scores” in functional range of motion testing, as well as physical limitations in

          lifting and carrying (supported by the presence of neck and back pain, degenerative

          disc disease, and osteoporosis). AR 449. Dr. Levin found the various FCEs were

          reliable and illustrated such physical restrictions. Id. Dr. Levin also completed a

          PAA form, in which he indicated “no sitting” and only an occasional ability to

          conduct any other type of activity besides seeing and hearing. AR 451-52.


      b. Dr. Levin also found that the surveillance video did not reflect Plaintiff’s limitations

          and restrictions, as it was episodic in nature. AR 449. He ultimately concluded that

          Plaintiff’s conditions impaired any work performance, that improvement was not

          expected, and that simply working under restriction would interfere with necessary

          care and aggravate his conditions. AR 450.


37. Dr. Thomas King completed a vocational rehabilitation assessment which included a

   review of Plaintiff’s records as well as a personal assessment. AR 940. He opined that if

   Randy Norris, the rehabilitation specialist who completed a TSA on July 21, 2016, had

   reviewed all of Plaintiff’s records, he would have determined that Plaintiff is unable to

   perform a sedentary work level and thus cannot perform any occupation. AR 948. He

   further opined that even if Plaintiff were able to work, he would be unable to earn the 80%

   of the wage requirement under LINA’s definition of disability. Id. This was based on


                                            18
Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 19 of 36




   Plaintiff being out of work for over seven years, his current impairments, and the fact that

   almost all of his engineering work was over fifteen years ago. AR 940, 943.


38. Yet another FCE was conducted on March 21, 2017, by Angela Skrabanek. AR 2185.

   “Based upon the objective findings of the FCE,” it was her professional opinion that

   Plaintiff could not “safely and dependably return to work at this time as a purchasing

   engineer/drilling engineer or any other position” because he did not qualify for even

   sedentary work based on his performance. AR 2186.


      a. She described various physical limitations, including no lifting, carrying or

          transferring over five pounds; reaching at or below waist level in prolonged static

          standing position only on an occasional basis; limited driving; stair climbing

          limited to one flight with accommodations; avoiding sitting in upright chairs;

          standing limited to forty-five minutes for one to two hours per day; walking limited

          to forty-five minutes for one to two hours per day; frequent rest breaks with

          frequent changes in position every five to ten minutes; poor pain management that

          inhibited concentration and required lying down or massage therapy; decreased

          lumbar and cervical range of motion; decreased spinal stability with carpal tunnel

          pain restricting the ability to complete a computer or table task; below average grip

          strength with only occasional, repetitive use of hands; and limited speaking due to

          pain, hoarseness, reflux, and muscle spasms. AR 2186-87.


      a. These conclusions were supported by the range of motion tests, grip tests, and

          similar testing documented in the FCE. AR 2190-2212.




                                           19
Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 20 of 36




       b. Skrabanek conducted validity measures, and reported that Plaintiff provided

           consistent and full effort throughout the testing, supported by increases in heart rate

           and evaluator observations. AR 2190-91.


39. Based on this FCE, Dr. Suzanne Manzi physically examined Plaintiff and submitted yet

   another PAA in which she noted that Plaintiff was unable to sit, only able to stand or walk

   for 1 to 20% of the day, and only able to perform other activities between 1 to 10% of the

   day. AR 481-82.

40. As part of the appeal process, LINA obtained a peer review of Plaintiff’s records from Dr.

   Gregory Smith, an occupational medicine specialist. AR 589. Dr. Smith determined that

   Plaintiff has “several objectively supported conditions which result in some functional

   impairment,” and was “physically functionally limited from 09/12/16 and continuing.” AR

   613. He noted Plaintiff’s cervical and lumbar degenerative disc disease, leading to

   symptoms which increased with prolonged static positions. Id. He also discussed Plaintiff’s

   prior right elbow surgery and bilateral carpal tunnel syndrome. Id. Upon his review of the

   surveillance footage, he opined that the footage supported mild to moderate levels of

   functional limitations. Id. Dr. Smith further concluded that Plaintiff has opioid dependency

   syndrome which results in “transient cognitive and coordination issues with each dose.”

   Id. However, Plaintiff had other co-existing conditions, including gastroesophageal reflux

   disease, hypertension, and dysphagia, that “did not have associated functional limitations.”

   Id. Dr. Smith also reported that Plaintiff had subjective complaints of “diffuse total body

   pain”—apart from the physically limiting conditions—which he found did not “create

   objectively supported” functional limitations. Id.




                                             20
Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 21 of 36




       a. Based on his review, which was done without any personal examination, Dr. Smith

           reported Plaintiff could constantly reach and sit (for sixty minutes with a five-

           minute break), but could only occasionally perform all other activities like standing,

           walking, climbing stairs, fine manipulation, and grasping. AR 614. Additionally,

           Dr. Smith submitted an addendum in which he discounted the 2017 FCE because

           Plaintiff had terminated some of the tasks during the evaluation and the evaluator

           had not reviewed the surveillance footage. AR 615.


41. Plaintiff also submitted an affidavit in which he described his debilitating and excruciating

   pain, how his conditions become aggravated, and the wide range of treatments he must

   undertake to manage his conditions. AR 656-61. Plaintiff wrote that his conditions not only

   worsen with activity, but will continue to lead to increased pain even after he ceases an

   activity. AR 656. To manage his symptoms, his treatment includes myofascial release

   therapy, limiting activities to avoid aggravation, and medications. Id.


       a. Plaintiff’s condition limits his ability to sustain any position for more than a brief

           period, including sitting, standing, and performing computer work. AR 657. Any

           escalation in pain only further limits his ability to be in certain positions. AR 658.

           Even alternative positions in a chair, such as sitting on the forward edge or with

           legs crossed, causes an increase in pain. AR 657. As a result, Plaintiff spends his

           entire day alternating positions from standing, walking, and various floor positions.

           Id.




                                             21
Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 22 of 36




       b. Plaintiff uses a litany of medications to manage his various conditions, though none

          of them provide full relief. AR 659. The medications cause additional side effects,

          including drowsiness, sleep, lethargy, headache, and nausea. Id.


       c. Plaintiff is able to complete light chores, such as cooking, laundry, and buying

          groceries. AR 660. To do so, he must manage pain before and after said activity.

          Id. Plaintiff can also drive twenty to thirty minutes with forward-seat adjustment

          and a board or cushion that allows for reduced pressure on the backs of his thighs.

          Id. However, the accommodations do not avoid some pain, spasms, and cramping.

          Id. Plaintiff is also able to dine out for short meals if there is a bar that allows for

          standing. Id.


       d. Plaintiff’s ability to work is diminished, as he cannot perform predictably or

          reliably, many activities aggravate his conditions, and managing his conditions

          takes substantial time and focus. AR 660-61.


42. LINA also requested a second TSA that was completed by rehabilitation specialist Tony

   Miller. AR 4438. Miller relied on Dr. Smith’s peer review to conclude that Plaintiff could

   perform the job of “district supervisor, mud-analysis well logging.” AR 4439.


43. On June 22, 2017, LINA notified Plaintiff that his appeal had been denied. AR 672. LINA

   relied on Dr. Smith’s opinions, including that the results of the 2017 FCE were invalid. Id.

   LINA wrote to Plaintiff that it “did not dispute you may have been somewhat limited or

   restricted due to our subsequent diagnoses and treatment; however an explanation of your

   functionality and how your functional capacity continuously prevented you from

   performing the material duties of any occupation was not clinically supported.” AR 673.

                                            22
Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 23 of 36




       D. Plaintiff’s Second Appeal

44. On January 29, 2018, Plaintiff appealed LINA’s decision a second time. AR 762-99.

45. As part of that appeal, LINA obtained another peer review from Dr. Uchechukwu Elendu,

   an occupational medicine physician. AR 2255-64. Dr. Elendu found Plaintiff to be

   “physically functionally limited from 9/11/2016 and continuing.” AR 2262. He based this

   on multiple diagnosed conditions, including degenerative disc disease, scoliosis, carpal

   tunnel syndrome, neuropathy associated with type 2 diabetes, osteoporosis, hiatal hernia,

   and various injuries. Id. He also explicitly noted that Dr. Singleton’s IME was not

   supported by the record. AR 2263. Yet, Dr. Elendu further found Plaintiff was not

   functionally limited from a range of other diagnoses—including but not limited to chronic

   pain syndrome, fibromyalgia, plantar fasciitis, heel ulcers, pelvic pain, and meniscus tears.

   AR 2262-63.

       a. With regards to fibromyalgia and chronic fatigue syndrome, Dr. Elendu stated such

          conditions have no objective findings, have no basis for work limitations, and

          whether or not the rewards of work outweigh the symptoms is the patient’s choice.

          Rather, the issue of such conditions is solely based on the patient’s tolerance, and

          doctors should not certify disability based “only on tolerance.” Id.

       b. Dr. Elendu also made conclusions about Plaintiff’s physical abilities: Plaintiff can

          sit for forty-five minutes at a time, alternating with standing or walking for five

          minutes before sitting again, for up to seven hours in an eight-hour workday. AR

          2263. Plaintiff can also stand for twenty minutes for up to two hours total; walk for

          twenty minutes for up to two hours total; lift and carry up to twenty pounds

          occasionally and ten pounds frequently; push and pull up to twenty-five pounds



                                            23
      Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 24 of 36




                occasionally and fifteen pounds frequently; perform simple grasp, fine

                manipulation, and power grasp occasionally; reach above shoulder level and below

                waist level occasionally; reach at waist level without restriction; and climb stairs,

                kneel, crawl, squat, bend at the waist or stoop occasionally. Id. Dr. Elendu did not

                explain his discrepancies with the FCE conducted on March 21, 2017 nor raise any

                issues with the validity of that FCE.

   46. LINA also obtained a third TSA conducted by Mary Faltaous, a rehabilitation specialist.

         AR 4295-96. Ms. Faltaous relied on Dr. Elendu’s opinions to conclude that Plaintiff could

         complete the work of a district supervisor, mud-analysis well logging. AR 4296.

      47. With regard to cognitive impairment, LINA obtained an independent peer review for

         psychological or mental diagnoses, conducted by Dr. Lawrence Schloss. AR 2220. Dr.

         Schloss did not personally examine Plaintiff, but he concluded that Plaintiff’s records did

         not support any DSM-5 diagnoses. AR 2226.

   48. On May 8, 2018, LINA notified Plaintiff that his second appeal was denied and that he had

         exhausted all administrative rights to appeal. AR 526-30.

IV.      CONCLUSIONS OF LAW

         The issue before the Court is whether Plaintiff has shown he is “disabled” as defined in

LINA’s Policy, and thus entitled to disability benefits. Under that definition, the Court must

determine whether Plaintiff is “unable to perform all the material duties of any occupation for

which he is or may reasonably become qualified,” or “unable to earn 80 percent or more of his

indexed covered earnings.” AR 4.

         The parties do not dispute that Plaintiff has a multitude of diagnosed conditions, or that

Plaintiff is physically and functionally limited to some extent. The dispute centers instead on



                                                 24
    Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 25 of 36




whether Plaintiff’s functional limitations rise to a level where he cannot perform all of the material

duties of any qualifying occupation, in accordance with the Policy’s definition of disabled. The

discrepancies arise in the specific physical limitations caused by his diagnoses, which in turn, leads

to differing opinions on whether Plaintiff is disabled or not.

        When faced with opposing opinions, courts have recognized that an examining physician

has the opportunity to assess the severity and veracity of the plaintiff and her symptoms—while a

physician reviewing a cold record lacks such opportunity for first-hand observations. Neumann v.

Prudential Ins. Co. of America, 367 F. Supp. 2d 969, 990 (N.D. Okla. 2005). In Neumann, “every

expert who physically examined or personally interviewed plaintiff concluded that she was unable

to return to the work force in any capacity,” while every expert who concluded the plaintiff was

not disabled had “never examined or interviewed plaintiff, but merely reviewed her medical file.”

Id. at 989. The court held that the opinions of those who had not examined the plaintiff were not

persuasive, while the examining physician’s opinions were “entitled to persuasive, indeed

decisive, weight.” 6 Id.

        The same is true here. The physicians and evaluators who personally treated or examined

Plaintiff concluded that Plaintiff is physically impaired and unable to work at any capacity,

including light or sedentary work. This includes Drs. Alladice and Salvato, as well as the most

recent FCE evaluators, Mr. Colon and Ms. Skrabanek. The only physicians who concluded

Plaintiff is not disabled are the LINA physicians who never personally examined Plaintiff. Based

on those limitations, the Court is not persuaded by their opinions, but rather gives persuasive and




6
  While two of the reviewing physicians were also employees of the defendant in Neumann, the
same credibility conclusion was made to others that were not. 367 F. Supp. 2d at 990. The
reasoning applies equally to the present reviewing physicians, regardless of any conflicts of
interest.
                                                 25
       Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 26 of 36




decisive weight to the examining physicians.

         While Dr. Singleton did physically examine Plaintiff and concluded he had no physical

impairment nor work restrictions, Dr. Singleton’s opinions have been shown as contradictory to

the evidence and were explicitly denounced by Dr. Elendu, LINA’s own physician. His opinions

were also no longer relied upon in LINA’s denial letters on appeal. Therefore, the Court finds Dr.

Singleton’s opinions to be without value.

         LINA makes much about the fact that, under the abuse of discretion standard, there is no

deference required to “treating physicians.” Black & Decker Disability Plan v. Nord, 538 U.S.

822, 833 (2003). The Court agrees with LINA, but finds that principle inapplicable to the de novo

standard here. Under de novo review, the Court is mandated to evaluate the persuasiveness of the

evidence independently, and may give more weight to a treating physician’s opinions if it finds

them more reliable and probative. Pike v. Hartford Life & Accident Ins. Co., 368 F. Supp. 3d 1018,

1044 (E.D. Tex. 2019); see also Neumann, 367 F. Supp. 2d at 990 (rejecting defendant’s argument

that treating physicians should not be given special weight under de novo standard where

physicians also examined the plaintiff). Even under the abuse of discretion standard, reliable

opinions of a treating physician may not be arbitrarily discredited. Black & Decker, 538 U.S. at

834.

         Dr. Alladice and Dr. Salvato’s opinions are more reliable and probative not solely because

of their status as Plaintiff’s treating physicians, but because as examining physicians, they “ha[d]

more information upon which to base such opinions than physicians who only have the benefit of

a written record.” Pike, 368 F. Supp. 3d at 1044 (internal citation omitted). In short, the Court finds

the physicians who completed a personal examination are more persuasive than those who made

novel conclusions about Plaintiff’s physical abilities solely from a record review.



                                                  26
    Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 27 of 36




        The Court has additional reasons for limiting its reliance on the opinions of LINA’s

physicians. First, Dr. Smith’s peer review found that Plaintiff had several objectively supported

conditions which resulted in some functional impairment. However, he went on to conclude that

Plaintiff was not functionally limited by other conditions because he could not “objectively”

support them. Dr. Smith incorrectly discounted the 2017 FCE, based on Plaintiff terminating some

of the tasks and the evaluator not having reviewed the surveillance footage. The evaluator

explicitly noted that Plaintiff had provided full, consistent efforts, and supported the validity of the

measurements. Further, the evaluator’s role was to report Plaintiff’s performance on the standard

tests and protocols. In turn, Plaintiff’s physicians then interpreted the FCE, video, and any other

evidence to conclude Plaintiff was disabled. The evaluator need not have reviewed the surveillance

footage to make her measurements and conclusions reliable. Dr. Smith erred in ignoring the FCE’s

objective evidence supporting Plaintiff’s physical limitations in his functional capacity.

        The Court is also not persuaded by Dr. Smith’s physical ability assessments, such as being

able to sit constantly for up to sixty minutes with only a five-minute break, because they contradict

the FCEs and were made without a personal examination. Similarly, the Court is unsettled by Dr.

Smith’s novel conclusion that Plaintiff is cognitively impaired by an opioid dependency syndrome.

This conclusion was made without personally examining Plaintiff or even citing to a specific

medical record in support.

        Lastly, as discussed below, the Court rejects LINA’s argument that the footage is

inconsistent with the FCE findings and opinions from Plaintiff’s physicians. Therefore, Dr. Smith

failed to consider the objective evidence, such as the FCEs and PAAs. For these reasons, the Court

finds limited value in Dr. Smith’s opinions about Plaintiff’s physical abilities—the central question

here.



                                                  27
    Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 28 of 36




       Second, Dr. Elendu also found that Plaintiff was physically functionally limited by some

diagnosed conditions, but not by others. He asserted that fibromyalgia and chronic fatigue

syndrome can never be the basis for work limitations and that the sole issue in those cases is the

patient’s tolerance. While pain may be a “subjective disability” that is not always objectively

quantifiable, it is improper to ‘discount[] the subjective evidence of Plaintiff’s pain and objective

evidence corroborating the disability.” Schexnayder v. CF Indus. Long Term Disability Plan for

its Employees, 553 F. Supp. 2d 658, 667 (M.D. La. 2008) (finding abuse of discretion where insurer

discounted evidence of pain and relied on non-examining physicians’ opinions), aff’d in part, rev’d

on other grounds sub nom., Schexnayder v. Hartford Life & Acc. Ins. Co., 600 F.3d 465 (5th Cir.

2010). Under an independent evaluation, the Court finds that Dr. Elendu’s conclusions did not

properly value the evidence of pain combined with corroborating, objective evidence. Indeed, his

opinions suggest that a person suffering from fibromyalgia or chronic fatigue can never prove

functional limitations. This Court rejects such a categorical and unsupported rule.

       Even if the Court accepts Dr. Elendu’s assertion that doctors should not certify disability

in such patients based only on tolerance, that is not the case here. Plaintiff has provided not only

subjective evidence of pain—which should be considered—but also objective evidence supporting

his physical limitations. The FCEs and PAAs show that his conditions affect his physical ability

to do certain tasks and are not solely based on tolerance. As with Dr. Smith, Dr. Elendu’s

conclusions not only contradict the opinions of those who personally examined Plaintiff, but do

not explain how novel conclusions can be made about Plaintiff’s physical abilities without a

personal examination. Thus, the Court finds Dr. Elendu’s opinion of even less persuasive value.

       As illustrated by the physicians’ competing opinions, the conditions at the crux of this

dispute are Plaintiff’s fibromyalgia and chronic fatigue syndrome. The Court is aware that Plaintiff



                                                 28
    Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 29 of 36




suffers from a multitude of other conditions which, particularly in combination with the

aforementioned conditions, also result in physical functional impairment. This includes but is not

limited to Plaintiff’s degenerative disc disease, muscle spasms, osteoporosis, and carpal tunnel

syndrome. However, the parties’ arguments center on whether there is objective medical evidence

that Plaintiff’s fibromyalgia and chronic fatigue have led to a physical functional impairment, such

that he is disabled under the Policy’s definition.

       “Because proving the disease is difficult . . . fibromyalgia presents a conundrum for

insurers and courts evaluating disability claims.” Adams v. UNUM Life Ins. Co. of Am., No. CIV.A.

H-04-2179, 2005 WL 2030840, at *31 (S.D. Tex. Aug. 23, 2005) (internal citation omitted)

(comparing authority on treatment of subjective symptoms and objective limitations). Nonetheless,

“[w]hile the diagnoses of chronic fatigue syndrome and fibromyalgia may not lend themselves to

objective clinical findings, the physical limitations imposed by the symptoms of such illnesses do

lend themselves to objective analysis.” Boardman v. Prudential Ins. Co. of Am., 337 F.3d 9, 16

n.5 (1st Cir. 2003). Plaintiffs may still meet their burden by providing “objective evidence that

these illnesses rendered [him or] her unable to work.” Id. Cf. Karvelis v. Reliance Standard Life

Ins. Co., No. H–03–3848, 2005 WL 1801943, at *19 (S.D. Tex. July 28, 2005) (finding that the

plaintiff’s FCE had provided objective medical evidence of her physical capabilities).

       At the outset, there is no conundrum present in proving Plaintiff’s diagnoses because LINA

recognizes that he has been diagnosed with these conditions. But Plaintiff has not only proven his

diagnoses; he has also provided objective evidence to show how his conditions have led to

functional impairments on his physical abilities. In fact, LINA has itself recognized that an FCE

provides valid, objective evidence to prove disability. When LINA first denied Plaintiff’s LTD

benefits in 2009, it did do because his evidence “lacked documentation of functional deficits by



                                                 29
    Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 30 of 36




clinically measurable testing (such as validate[d] range of motions or strength measurements).”

AR 2068. Once Plaintiff submitted an FCE, providing such evidence of functional deficits, LINA

thereafter approved Plaintiff’s LTD benefits.

        In 2015, LINA also noted in its denial letter that Plaintiff failed to provide his most recent

FCE. On appeal, Plaintiff submitted the FCE conducted in 2015, and an additional FCE was

provided in 2017. But since its denial in 2015, LINA has discredited the FCEs in an attempt to

argue that Plaintiff has not provided objective medical evidence. The Court finds that not only are

the FCEs valid reliable measures of Plaintiff’s functional deficits, but they also provide the

evidence LINA has precisely requested in the past. LINA cannot rebuff evidence that is in line

with its own standards by arbitrarily rejecting its validity. The Court therefore rejects LINA’s

attempts to discredit the FCEs, and accordingly finds that the FCEs provide substantial proof of

Plaintiff’s physical limitations.

        Despite Plaintiff’s various FCEs, PAAs, and treating physician reports, LINA is adamant

that Plaintiff has failed to provide objective evidence of his physical limitations. LINA relies on

Giertz-Richardson v. Hartford Life & Accident Ins. Co., 536 F. Supp. 2d 1280, 1292 (M.D. Fla.

Mar. 7, 2008) and presents the case as “strikingly similar” to the instant matter. (Doc. 16 at 20).

While both cases are ERISA claims, the similarities end there. In Giertz, the court found that the

plaintiff had proven a diagnosis, but had not provided sufficient evidence that her reported

symptoms were causing impairments in her physical ability to work. Id. Indeed, there was ample

evidence that the plaintiff was malingering and “attempting to display impairment that was not

present.” Id. at 1285, 1292-93. By contrast, there is no evidence, not even an accusation, that

Plaintiff is malingering or lying about his impairments. Plaintiff has provided consistent reporting

of symptoms, along with objective evidence on those conditions and his physical limitations.



                                                 30
    Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 31 of 36




       Because the focus is whether Plaintiff continues to be disabled after LINA initially

approved his LTD benefits, the Court places greater focus on the more recent evidence from 2015

and on. This includes the findings in the FCEs, the PAAs submitted by various examining

physicians, and the examining physicians’ opinions of Plaintiff’s ability to work. As discussed in

detail above, the FCEs in 2015 and 2017 both concluded that Plaintiff had no safe work capacity,

including at a sedentary work level. The physicians who treated and examined Plaintiff further

opined, relying on objective evidence like the FCEs as well as their own observations, that Plaintiff

did not have the physical capacity to work at any level.

       Plaintiff’s subjective evidence, including his symptoms and the explanation for his

limitations, also carries some weight in the Court’s decision. See Schexnayder, 553 F. Supp. 2d at

667 (“Accounts of pain cannot be ignored.”); Bigham v. Liberty Life Assurance Company of

Boston, 148 F. Supp. 3d 1159, 1167 (W.D. Wash. 2015) (“[S]ubjective symptoms have been found

in previous cases to be valuable evidence for a disability claim.”). In his affidavit, Plaintiff

described his daily pain and limitations. Plaintiff’s statements not only give a window into the

hardships and debilitating conditions he suffers from, but shed light on the modest abilities he does

have. For example, Plaintiff explains how he is able to drive for short time periods to complete

light chores, but how even that activity has consequences on his symptoms. He also explained how

he can eat at restaurants for short time periods if there are stools because it gives him the ability to

alternate sitting and standing. Plaintiff has been able to adapt to his conditions to complete some

light tasks, even if that activity can worsen symptoms and abilities both during and afterwards. His

account provides additional support that his physical limitations do not allow for any prolonged or

consistent activities, including sedentary work.

       The record also includes vocational and skills assessments used to determine which



                                                   31
    Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 32 of 36




specific occupations, if any, Plaintiff may work in that meet the wage requirement of $143,794.20

per year. The TSAs obtained by LINA and the vocational rehabilitation assessment obtained by

Plaintiff are each based on the corresponding physician’s opinions. As such, the Court gives no

weight to the TSA conducted by Mr. Norris because it was based on Dr. Singleton’s IME—which

this Court has concluded has no persuasive value. The Court also finds that the vocational

rehabilitation assessment completed by Dr. King represents a more thorough record review than

the two other TSAs obtained by LINA. The TSAs completed by Mr. Miller and Ms. Faltaous relied

on Dr. Smith and Dr. Elendu’s opinions, respectively. As a result, they were both a more

constrained assessment and based on conclusions about Plaintiff’s physical abilities that this Court

does not find convincing. For example, the most recent TSA relied on Dr. Elendu’s opinion that

Plaintiff can sit for 45 minutes, alternating with five minutes of standing or walking, up to seven

hours in a workday. Accordingly, the Court also finds the TSAs less convincing than Dr. King’s

assessment.

       Dr. King relied on the entire medical record, including the FCEs, and thereby provides a

more comprehensive, accurate assessment. Dr. King’s assessment also took into account that

Plaintiff had not worked for over seven years (at that time), and that persons with disabilities tend

to make less than non-disabled individuals. He concluded that even if Plaintiff could work, he

would likely only earn up to $118,040 as a petroleum engineer, which does not meet the wage

requirement.

       Even if the Court assumed Plaintiff could physically perform the material duties of district

supervisor, mud-analysis well logging, Plaintiff can still show he is either (1) not qualified or

reasonably able to become qualified for the position or (2) unable to earn the 80% wage

requirement doing that job. Here again, Plaintiff has met his burden. Although Plaintiff has an



                                                 32
    Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 33 of 36




engineering education and experience as a drilling engineer, which overlaps with the job in

question, almost all of his engineer experience was before 2001. From 2001 to 2008, Plaintiff

worked in procurement for BP America, with a brief stint back into engineering in 2008 before he

was placed on disability. Not only is Plaintiff’s experience greatly outdated, but he is also nearly

sixty years old, has now been out of any employment for over ten years, and would require at least

moderate work restrictions to complete this sedentary job.

       Additionally, a drilling engineer and the supervisor position may be in the same field, but

the supervisor position requires doing certain analyses for engineers. This suggests the engineer

would not have the skill or experience in completing such tasks. For these reasons, Plaintiff has

shown that he cannot reasonably become qualified for the district supervisor position. The record

also supports the independent conclusion that even if he could become qualified, he would be

unable to earn the wage requirement due to the extended break in his career and his disability.

Nonetheless, it is entirely sufficient that Plaintiff has substantially met his burden of proving he is

disabled because he is unable to perform the material duties of any occupation based on his

functional, physical limitations.

       The record also includes surveillance videos of Plaintiff from 2011 and 2016. LINA argues

that the 2016 footage shows Plaintiff is able to return to work, and that it directly contradicts the

treating physician’s opinions. Plaintiff’s physicians respond that the depicted activity is consistent

with his limitations, and Plaintiff further argues that the 2016 footage is not significantly different

from the 2011 video that LINA found to have no significance when it initially approved Plaintiff’s

LTD benefits.

       On the Court’s review, the video footage does not undermine Plaintiff’s diagnoses,

symptoms, or physical abilities. Plaintiff does not drive longer than his reported ability of thirty



                                                  33
    Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 34 of 36




minutes (with the accommodations described in his affidavit), and he does not walk, sit, or stand

longer than he reports an ability to do so. Plaintiff is shown completing light tasks that are

consistent with the other evidence stating he can do so on an occasional basis. He completed these

activities for short periods of time and frequently alternated positions. The video does not show

Plaintiff engaging in standing, sitting, walking, or any activity, for extended periods of time; nor

lifting any item that would presumably be over five pounds. The surveillance also makes it clear

that Plaintiff can only complete these light tasks on an occasional basis, as he did not undertake

the same activities every day he was surveilled. Drs. Alladice, Salvato, and King adequately

explain how this video is a mere snippet of Plaintiff’s limited activities—which he never

represented he could not do—and do not show an ability to maintain positions for extended periods

of time nor do any of those tasks on a consistent, repetitive basis. In other words, the video falls

short of proving Plaintiff’s capacity to complete an eight-hour sedentary workday and much less

on a consistent basis.

       In an attempt to point to countervailing objective evidence, LINA argues that the

SUDOSCAN results shows Plaintiff has improved and is no longer disabled. The test report itself

admonished that it was not dispositive, but rather to be read in conjunction with the patient’s entire

medical record. Further, the test is meant to diagnose neuropathy. The parties do not dispute that

Plaintiff has been diagnosed with neuropathy, but rather the subsequent issue of whether his

diagnoses have resulted in physical impairments. Thus, the test result neither disproves any

disputed issue nor does it speak to Plaintiff’s physical abilities.

       As to the cognitive impairments caused by opioid medication, the Court does not have

sufficient information to intelligently rule on whether Plaintiff has an opioid dependency or a

cognitive impairment caused by that dependency. In particular, neither party presented a personal



                                                  34
    Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 35 of 36




assessment of Plaintiff by a psychologist or relevant health professional. This is of no moment,

however, because the evidence regarding Plaintiff’s physical limitations is sufficient to show he is

disabled.

        Finally, the Court gives only slight weight to the Social Security Administration’s (“SSA”)

determination that Plaintiff is eligible for disability insurance. Bearing in mind that the SSA

employs a distinct standard from the Policy’s standard for disabled, see Black & Decker, 538 U.S.

at 833, the SSA’s determination is not completely irrelevant in this analysis, Pike, 368 F. Supp. 3d

at 1083. However, the SSA rendered its determination in 2011 and did not conduct any further

physical assessment of Plaintiff’s disability since then. The dispute here centers on whether

Plaintiff remains disabled in 2015 and continuing, rendering the SSA determination limited in

relevance. 7

        In sum, the administrative record—in particular the FCEs, PAAs, and vocational

rehabilitation assessment—shows that Plaintiff is unable to perform all of the material duties of

any occupation for which he is or may reasonably become qualified. The objective medical

evidence demonstrates that Plaintiff cannot sit, stand, or walk for any substantial period of time,

and even with alternating positions, he cannot maintain these activities for a workday or on a

consistent basis. Based on those physical limitations, the Court agrees with the examining

physicians’ opinions that Plaintiff could not perform any occupation. Accordingly, the Court

concludes that Plaintiff remains entitled to LTD disability benefits retroactive to the day they were

terminated.




7
  For similar reasons, the Court finds limited value in the fact that LINA previously approved
Plaintiff for LTD benefits and instead focuses on the question of whether Plaintiff remained
disabled.


                                                 35
      Case 4:18-cv-03628 Document 23 Filed on 12/01/20 in TXSD Page 36 of 36




 V.     CONCLUSION

        For the foregoing reasons, the Court GRANTS Plaintiff’s motion for a judgment on the

record pursuant to Rule 52(a). The parties are ordered to submit a proposed Final Judgment, or to

present any disputes as to that judgment, by December 11, 2020.


        IT IS SO ORDERED.

        SIGNED at Houston, Texas, on this the 1st day of December, 2020.




                                            KEITH P. ELLISON
                                            UNITED STATES DISTRICT JUDGE




                                               36
